Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks and amendments for the claim objections and 35 USC 112 rejections of 8/19/2021 has been full considered and accepted.  The claim objection and 35 U.S.C. 112 rejections of 8/19/2021 has been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 102 and 103 rejections of all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:    
As to Claim 1, the instant claim recites “compressed gas” at line 9.  Examiner suggests to change the limitation as “the compressed gas” which refers back to the compressed gas of line 3 and also in line with amended claim 15.
As to Claim 4, the instant claim recites the phrase “the open size sized” at line 13.  The aforementioned limitation appears to be a typographical error.  Examiner suggests to replace “size” with “side” thus reading as “the open side sized”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4, the instant claim recites “a sample capture assembly having a container” at line 9 and then recites “a container” at lines 11 and 14.  The instant claim also recites “the container” at line 13.  It is not clear if “a container” at line 11 is referring to the container at line 9 or if it is additional container.  It is also unclear if “a container” at line 14 is referring to the container at line 9 or the container at line 11 or if it is additional container.  Similarly, it is unclear as to which container is referred to at line 13 “the container”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 7 - 9, 13 – 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0245843 A1 to Bry et al. (hereinafter “Bry”) in view of Patent Application Publication No. 2008/0156985 A1 to Venter et al. (hereinafter “Venter”).

Regarding Claim 1, Bry teaches a sample acquisition and delivery system (see Figs. 1, 2, see abstract) comprising: 
a gas delivery assembly (see Fig. 1) having a storage tank with a compressed gas (see bottle of compressed air 9, Fig. 1, see paragraph [0013]); 
a sampler device having a hollow interior (see hollow interior of air amplifier 8 at bore 13, Figs. 1, 2, see paragraphs [0005], [0015]), the hollow interior (see hollow interior of 8, 13 at Figs. 1, 2) having a curved and angled surface (see tapered groove 12 and the circular slot 10 at Fig. 2, that can be considered as the curved and angled surface as claimed, see paragraphs [0005], [0015]), an open end (see open end at the left input side of 8 where the sample enters near nozzle 4 and location 14, Fig. 2) and 
a plurality of nozzles (see plurality of nozzles 4, 4`, Fig. 1, see paragraph [0013]) coupled to the sampler device having hollow interior with the curved and angled surface (see Fig. 2 showing nozzle 4 coupled to the amplifier 8 that includes curved and angled surface within).
Even though Bry teaches plurality of nozzles as indicated above, Bry does not explicitly teach the plurality of nozzles fluidly coupled to the curved and angled surface, at least a first nozzle of the plurality of nozzles being arranged to direct the compressed gas towards the exit end, and a second nozzle of the plurality of nozzles being arranged to direct a portion of compressed gas towards the open end.
Venter, in the field of sampling larger or smaller area of surface by impacting and collecting samples from an area (see abstract, paragraphs [0003], [0004]), teaches a plurality of nozzles (see plurality of sprayers as well as take-off capillary at Fig. 1B, see paragraph [0033]) fluidly coupled to the curved and angled surface (see the curved and angled surface at the enclosure of Fig. 1B), at least a first nozzle (the take-off capillary (i.e. MS inlet capillary) of Fig. 1B can be considered as the first nozzle which directs the compressed gas towards the exit end and into a detection device such as a mass spectrometer as seen at Fig. 1F) of the plurality of nozzles being arranged to direct the compressed gas towards the exit end (see arrangement at Figs. 1A-1F), and a second nozzle of the plurality of nozzles (second nozzle can be considered as the DESI sprayer1 or sprayer 2, Fig. 1B) being arranged to direct a portion of compressed gas towards the open end (see arrangement at Fig. 1B and paragraphs [0033] and [0036] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprayer/nozzle of Venter into Bry in order to enhance collection efficiency of the device by ensuring a wide coverage of the surface and the spray from the multiple nozzles/sprayers arrives at the sample surface at multiple angles and positions (see paragraph [0009]).
Bry in view of Venter as modified above further teaches a sample capture assembly having a container fluidly coupled to the exit end (see cyclone 2 having a passage 3 that aids in capturing the sample and being coupled at the exit end (i.e. right side of 8 as seen at Fig. 2), see paragraph [0013] of Bry and/or see mass spectrometer, Fig. 1F of Venter). 

Regarding Claim 2, Bry as modified above teaches wherein the sample capture assembly (3, 2, Figs. 1, 2) further includes: 
an inlet conduit (see passage 3, Figs. 1, 2 that can be considered as the inlet conduit); 
a chamber (see cyclone 2 connected to the passage 3, Fig. 1) fluidly coupled to the inlet conduit (3), the chamber (2) sized to receive a container (see description at paragraph [0013] describing “The fine particles stopped by the cyclone (2) fall into a lower reservoir (21). The lower reservoir (21) can be dismounted in order to be changed easily or recover the particles which are deposited there”, thus reading on the invention as claimed); 

a filter (17, Fig. 1, see paragraph [0013]) disposed between the exhaust conduit (20) and the chamber (2, see arrangement at Fig. 1).  

Regarding Claim 3, Bry as modified above teaches wherein the chamber (2) has an open side (open side can be considered as the bottom side of 2 opposite the exhaust side 20, Figs. 1, 3), the open size sized and shaped to receive the container (see paragraph [0013] describing “The fine particles stopped by the cyclone (2) fall into a lower reservoir (21). The lower reservoir (21) can be dismounted in order to be changed easily or recover the particles which are deposited there”, thus reading on the invention as claimed).  

Regarding Claim 7, Bry as modified above teaches the claimed invention except for wherein the sampler device is disposed within a footpad of the interplanetary vehicle.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sampler device of Bry in a footpad of an interplanetary vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  In addition, note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding Claim 8, Bry teaches a method of acquiring and delivering a sample (see abstract and paragraphs [0005], [0013], [0015] describing a sampling device, Figs. 1 – 3) comprising: 
directing pressurized gas into a hollow interior of a sampler device (see pressurized gas being directed from a bottle of compressed air 9 and compressed air duct 7 to an air amplifier 8 and a passage 3, Fig. 1 see paragraph [0005] stating “the compressed air duct (7) opens into the air amplifier (8) by being directed to the passage (3), and the air amplifier (8) comprises a circular slot (10) wherein the compressed air duct (7) opens, and a tapered groove (12) with a top directed towards the passage (3), extending the circular slot (9) and opening into a bore (13) of the amplifier (8), as such creating the amplification of the suction, and the amplifier is located between the cyclone and a nozzle (4) through which the particles enter into the device”), the hollow interior having a curved and angled surface (see tapered groove 12 at Fig. 2, see also sieves 17 with angled surface in the interior of the hollow interior of 3 as well as bent region of 3 at Fig. 1, see paragraphs [0005], [0013], [0015]) with an open end (see open end at the input side of 3 where the sample enters near nozzle 4 and location 14, Fig. 2) and an exit end (an exit end at the opposing end opposite of location 14 at the right side, Fig. 2), the open end (left side at Fig. 2) being in proximity to a surface containing the sample (see arrangement at Fig. 2 showing the air and particles being sucked from the left side (i.e. open end) thus reading on the invention as claimed).
Bry does not explicitly teach the pressurized gas being directed by a plurality of nozzles mounted to the curved and angled surface, at least one of the plurality of nozzles directing a portion of the pressurized gas toward the open end.
Venter, in the field of sampling larger or smaller area of surface by impacting and collecting samples from an area, teaches the pressurized gas being directed by a plurality of nozzles (see plurality of sprayers as well as take-off capillary at Fig. 1B, see paragraph [0033]) mounted to the curved and angled surface (see the curved and angled surface at the enclosure of Fig. 1B), at one of the plurality of nozzles directing a portion of the pressurized gas toward the open end (second nozzle can be considered as the DESI sprayer1 or sprayer 2, Fig. 1B, see arrangement at Fig. 1B and paragraphs [0033] and [0036] describing the multiple sprayers of Fig. 1B that are arranged to direct compressed gas towards the open end).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprayer/nozzle of Venter into Bry in order to enhance collection efficiency of the device by ensuring a wide coverage of the surface and the spray from the multiple nozzles/sprayers arrives at the sample surface at multiple angles and positions (see paragraph [0009]).
Bry in view of Venter as modified above further teaches;
flowing a portion of the sample through the exit end with the pressurized gas (see paragraph [0015] stating “The air and the particles driven then pass into the passage (3) and pass through the cyclone (2), wherein the particles are retained” of Bry); and 
receiving the portion in a container fluidly coupled to the exit end (see arrangement at Figs. 1, 2 showing the exit end (i.e. right side opposite to location 14) Bry and/or mass spectrometer at Fig. 1F of Venter).  

Regarding Claim 9, Bry teaches flowing the pressurized gas through a filter (see filter 17 arranged at the orifices of the cyclone 2 as described at paragraph [0013] see also arrangement at Fig. 1) after receiving the portion in the container (portion of the flow is being received in the container/cyclone 2 and/or lower reservoir 21 while portion of the air exits through the outlet 20, see description at paragraph [0013]), then exhausting the pressurized gas to the environment (see air outlet 20, Fig. 1 and paragraph [0013])  

Regarding Claim 13, Bry teaches wherein the directing of the pressurized gas includes directing at least a first portion of the pressurized gas towards the exit end (see arrangement at Figs. 1, 2 illustrating pressurized gas from compressed air source 9 flowing through the compressed air duct 7 and towards the exit end at the right side of location 14).  

Regarding Claim 14, Bry as modified above teaches wherein the directing of the pressurized gas includes directing at least a second portion of the pressurized gas towards the surface (see paragraph [0013] stating “An air outlet (20) in the upper portion of the cyclone (2) is overmounted by a valve (22) making it possible to close the air outlet (20) when the trigger (6) is pressed. This action forces the air to be blown by the 
Regarding Claim 15, Bry teaches a sample acquisition and delivery system (see Figs. 1, 2, see abstract), the system comprising: 
a gas delivery assembly (see Fig. 1) having a storage tank with a compressed gas (see bottle of compressed air 9, Fig. , see paragraph [0013]); 
a sampler device having a hollow interior (see hollow interior of air amplifier 8 at bore 13, Figs. 1, 2, see paragraphs [0005], [0015]), the hollow interior (see hollow interior of 8, 13 at Figs. 1, 2) having a curved and angled surface (see tapered groove 12 and the circular slot 10 at Fig. 2, that can be considered as the curved and angled surface as claimed, see paragraphs [0005], [0015]), an open end (see open end at the left input side of 8 where the sample enters near nozzle 4 and location 14, Fig. 2) and an exit end (an exit end at the opposing end opposite of location 14 at the right side of Fig. 2); 
a plurality of nozzles (see plurality of nozzles 4, 4`, Fig. 1, see paragraph [0013]) coupled to the sampler device having hollow interior with the curved and angled surface (see Fig. 2 showing nozzle 4 coupled to the amplifier 8 that includes curved and angled surface within).
Even though Bry teaches plurality of nozzles as indicated above, Bry does not explicitly teach the plurality of nozzles fluidly coupled to the curved and angled surface,, at least a first nozzle of the plurality of nozzles arranged to direct the compressed gas towards the exit end, at least a second nozzle of the plurality of nozzles directing a portion of the compressed gas towards the open end.
Venter, in the field of sampling larger or smaller area of surface by impacting and collecting samples from an area, teaches a plurality of nozzles (see plurality of sprayers as well as take-off capillary at Fig. 1B, see paragraph [0033]) fluidly coupled to the curved and angled surface (see the curved and angled surface at the enclosure of Fig. 1B), at least a first nozzle (the take-off capillary (i.e. MS inlet capillary) of Fig. 1B can be considered as the first nozzle which directs the compressed gas towards the exit end and into a detection device such as a mass spectrometer as seen at Fig. 1F) of the plurality of nozzles being arranged to direct the compressed gas towards the exit end (see arrangement at Figs. 1A-1F), and at least a second nozzle of the plurality of nozzles (second nozzle can be considered as the DESI sprayer1 or sprayer 2, Fig. 1B) directing a portion of the compressed gas towards the open end (see arrangement at Fig. 1B and paragraphs [0033] and [0036] describing the multiple sprayers of Fig. 1B that are arranged to direct compressed gas towards the open end).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sprayer/nozzle of Venter into Bry in order to enhance collection efficiency of the device by ensuring a wide coverage of the surface and the spray from the multiple nozzles/sprayers arrives at the sample surface at multiple angles and positions (see paragraph [0009]).
Bry in view of Venter as modified above further teaches;
a sample capture assembly having a container distally located from the exit end (see cyclone 2 that aids in capturing the sample and located distal from the exit end (i.e. right side of 8 as seen at Fig. 2) since the passage 3 exists in between, see paragraph [0013] of Bry and/or mass spectrometer at Fig. 1F of Venter); and 
Bry) fluidly coupling the exit end (see exit end (i.e. right side of 8 as seen at Fig. 2)) to the container (2 of Bry and/or arrangement at Fig. 1F of Venter).  
Even though Bry as modified above teaches the sample acquisition and delivery system as indicated above, Bry as modified above does not explicitly state the system for an interplanetary vehicle.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sampler device of Bry in a footpad of an interplanetary vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  In addition, note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding Claim 19, Bry as modified above teaches wherein at least one of the plurality of nozzles (4, 4`) is arranged to direct a portion of the compressed gas towards a surface containing the sample (see paragraph [0013] stating “An air outlet (20) in the upper portion of the cyclone (2) is overmounted by a valve (22) making it possible to close the air outlet (20) when the trigger (6) is pressed. This action forces the air to be blown by the nozzle (4) making it possible to better detach the particles before sucking them.” thus by doing so, air is directed to the surface 16 to detach the particles).  

Regarding Claim 20, Bry as modified above teaches the claimed invention except for wherein the sampler device is coupled to a footpad of the interplanetary vehicle, and the container is disposed within the interplanetary vehicle.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sampler device of Bry in a footpad of an interplanetary vehicle as well as the container of Bry disposed within the interplanetary vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  In addition, note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 10 – 12, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bry in view of Venter and further in view of U.S. Patent No. 3,986,401 to Peterson (hereinafter “Peterson”).

Regarding Claim 10, Bry in view of Venter teaches the claimed invention except for moving a flap coupled to the container with the pressurized gas prior to receiving the portion in the container.  
Peterson, in the field of sampling methods and systems, teaches moving a flap (see plurality of valves 22a-d which could be a variety of valves including that of flapper valves as indicated at Col. 6, lines 16 – 18, see also arrangement at Fig. 1) coupled to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flap valve of Peterson into Bry in view of Venter in order to efficiently and effectively control the flow movement of the sample as desired.

Regarding Claim 11, Bry as modified above teaches the claimed invention except for moving the container from a first position into a second position, the container receiving the sample in the second position.  However, Bry’s device is a portable device that can be moved from place to place therefore, depending on the user’s desire, the container 2 can be moved from one location to a different location.  In addition note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the container from the first position to a second position, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
 
Regarding Claim 12, Bry as modified above teaches the claimed invention except for moving the container from the second position to a third position after receiving the sample.  However, Bry’s device is a portable device that can be moved from place to place therefore, depending on the user’s desire, the container 2 can be moved from one location to a different location.  In addition note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to In re Japikse, 86 USPQ 70 (CCPA 1950).
 
Regarding Claim 16, Bry in view of Venter teaches the claimed invention except for wherein the sample capture assembly further includes a valve disposed between the conduit and the container.  However, Bry teaches the use of a valve such as valve 22 between the container 2 and a conduit such as the exhaust 20 and/or valve 5 as seen at Fig. 1.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a valve between the conduit 3 and the container 2, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  The modification allows for a more controlled passage of the sampled fluid to enter the cyclone 2.
In addition, Peterson, in the field of sampling methods and systems, teaches that it is known to use a valve (see plurality of valves 22a-d which could be a variety of valves including that of flapper valves as indicated at Col. 6, lines 16 – 18, see also arrangement at Fig. 1) disposed between the conduit (20) and the container (see collection container 28, Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Peterson into Bry in view of Venter in order to efficiently and effectively control the flow movement of the sample as desired.
Regarding Claim 17, Bry in view of Venter in view of Peterson as modified in claim 16 above teaches a valve (see modification above, note that a valve is capable of being opened and closed as per user’s needs hence reading on the invention as claimed, see also Peterson teaching flapper valves 22a-22d, Col. 6, lines 16 - 18).  

Regarding Claim 18, Bry in view of Venter in view of Peterson as modified above teaches a valve  (see modification above, note that a valve is capable of being opened and closed as per user’s needs hence reading on the invention as claimed).  
Bry in view of Venter in view of Peterson as modified above teaches the claimed invention except for the valve as being a gate valve.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gate valve, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the gate valve in the first portion and second portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
None of the prior art of records appears to read on the invention as understood by the Examiner, and the subject matter of claim 4 appears to be allowable if the 
Regarding claim 4, the prior art does not appear to teach or suggest “the chamber having an open side, the open size sized and shaped to receive the container; and wherein the sample capture assembly further comprises a container having an open side and a hollow interior, the container having an opening in a side wall and a flap member movably coupled to the side wall, the flap member being movable between an open and a closed position, the flap member covering the opening when in the closed position” in combination with the remaining limitations of claim 4.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following relevant art:
Kurz (U.S. 2009/0223309 A1) teaches a sampling device for use with a conduit and having at least one sampling nozzle and wherein the sample collected is direct to a manifold where analysis can be conducted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARRIT EYASSU/Primary Examiner, Art Unit 2861